Exhibit 10.2

 

RESTRICTED SHARES AGREEMENT

PURSUANT TO THE

SIX FLAGS ENTERTAINMENT CORPORATION LONG-TERM INCENTIVE PLAN

 

*  *  *  *  *

 

Participant: James Reid-Anderson

 

Grant Date: August 12, 2010

 

Number of Restricted Shares Granted: 145,676

 

*  *  *  *  *

 

THIS RESTRICTED SHARE AWARD AGREEMENT (this “Agreement”), dated as of the Grant
Date specified above, is entered into by and between Six Flags Entertainment
Corporation, a corporation organized in the State of Delaware (the “Company”),
and the Participant specified above, pursuant to the Six Flags Entertainment
Corporation Long-Term Incentive Plan, as in effect and as amended from time to
time (the “Plan”), which is administered by the Committee;

 

WHEREAS, it has been determined under the Plan that it would be in the best
interests of the Company to grant the Restricted Shares  provided herein to the
Participant; and

 

WHEREAS, the Executive and the Company are party to an Employment Agreement
dated August 12, 2010 (the “Employment Agreement”).

 

NOW, THEREFORE, in consideration of the mutual covenants and promises
hereinafter set forth and for other good and valuable consideration, the parties
hereto hereby mutually covenant and agree as follows:

 

1.             Incorporation By Reference; Plan Document Receipt.  This
Agreement is subject in all respects to the terms and provisions of the Plan
(including, without limitation, any amendments thereto adopted at any time and
from time to time unless such amendments are expressly intended not to apply to
the Award provided hereunder), all of which terms and provisions are made a part
of and incorporated in this Agreement as if they were each expressly set forth
herein.  Any capitalized term not defined in this Agreement shall have the same
meaning as is ascribed thereto in the Plan.  The Participant hereby acknowledges
receipt of a true copy of the Plan and that the Participant has read the Plan
carefully and fully understands its content.  In the event of any conflict
between the terms of this Agreement and the terms of the Plan, the terms of the
Plan shall control.

 

2.             Grant of Restricted Shares.  The Company hereby grants to the
Participant, as of the Grant Date specified above, the number of Restricted
Shares specified above.  Except as otherwise provided by the Plan, the
Participant agrees and understands that nothing contained in this Agreement
provides, or is intended to provide, the Participant with any protection against
potential future dilution of the Participant’s interest in the Company for any

 

--------------------------------------------------------------------------------


 

reason, and no adjustments shall be made for dividends in cash or other
property, distributions or other rights in respect of any such Shares.

 

3.             Vesting.

 

(a)           Subject to Section 4 of the Employment Agreement, the Restricted
Shares shall become unrestricted and vested as follows, provided that the
Participant has not incurred a termination of employment with the Company and
its Subsidiaries (a “Termination”) prior to each such vesting date:

 

Vesting Date

 

Number of Shares

 

Grant Date (the “Grant Date Tranche”)

 

50%

 

First anniversary of the Grant Date

 

12.5%

 

Second anniversary of the Grant Date

 

12.5%

 

Third anniversary of the Grant Date

 

12.5%

 

Fourth anniversary of the Grant Date

 

12.5%

 

 

There shall be no proportionate or partial vesting in the periods prior to each
vesting date and all vesting shall occur only on the appropriate vesting date,
subject to the Participant’s continued service with the Company or any of its
Subsidiaries on each applicable vesting date.

 

(b)           Committee Discretion to Accelerate Vesting.  Notwithstanding the
foregoing, the Committee may, in its sole discretion, provide for accelerated
vesting of the Restricted Shares any time and for any reason.

 

(c)           Forfeiture.  All unvested Restricted Shares (determined after
giving effect to any accelerated vesting of the Restricted Shares) shall be
immediately forfeited upon the Participant’s Termination for any reason.

 

(d)           Employment Agreement.  For the sake of clarity, Section 4 of the
Employment Agreement shall apply to determine any accelerated vesting of this
Award.

 

4.             Period of Restriction; Delivery of Unrestricted Shares.   During
the period the Restricted Shares are unvested, the Company shall hold the
certificates representing the Restricted Shares and may appropriately legend
such certificates.  When Restricted Shares awarded by this Agreement become
vested, the Company shall deliver to the Participant one unrestricted Share for
each vested Restricted Share and if the Participant’s Share certificates contain
legends restricting the transfer of such Shares, the Participant shall be
entitled to receive new Share certificates free of such legends (except any
legends requiring compliance with securities laws).

 

5.             Dividends and Other Distributions; Voting.  The Participant shall
be entitled to receive all dividends and other distributions paid with respect
to the Restricted Shares, provided that any such dividends or other
distributions will be subject to the same vesting requirements as the underlying
Restricted Shares and shall be paid at the time the Restricted

 

2

--------------------------------------------------------------------------------


 

Shares becomes vested pursuant to Section 3 hereof.  If any dividends or
distributions are paid in Shares, the Shares shall be deposited with the Company
and shall be subject to the same restrictions on transferability and
forfeitability as the Restricted Shares with respect to which they were paid. 
The Participant may exercise full voting rights with respect to the Restricted
Shares granted hereunder.

 

6.             Non-Transferability.  No portion of the Restricted Shares may be
sold, assigned, transferred, encumbered, hypothecated or pledged by the
Participant, other than to the Company as a result of forfeiture of the
Restricted Shares as provided herein, unless and until the Restricted Shares
vest in accordance with the provisions hereof and the Participant has become the
holder of record of such vested Shares.

 

7.             Governing Law.  All questions concerning the construction,
validity and interpretation of this Agreement shall be governed by, and
construed in accordance with, the laws of the State of Delaware, without regard
to the choice of law principles thereof.

 

8.             Withholding of Tax.  As a condition to receiving vested Shares
hereunder, the Participant must remit to the Company an amount sufficient to
satisfy any federal, state, local and foreign taxes of any kind (including, but
not limited to, the Participant’s FICA and SDI obligations) which the Company,
in its sole discretion, deems necessary to be withheld or remitted to comply
with the Code and/or any other applicable law, rule or regulation with respect
to the vested Shares and, if the Participant fails to do so, the Company may
refuse to issue or transfer any Shares otherwise required to be issued pursuant
to this Agreement.

 

9.             Section 83(b).  If the Participant properly elects (as required
by Section 83(b) of the Code) within 30 days after the issuance of the
Restricted Shares to include in gross income for federal income tax purposes in
the year of issuance the Fair Market Value of such Restricted Shares, the
Participant shall pay to the Company or make arrangements satisfactory to the
Company to pay to the Company upon such election, any federal, state or local
taxes required to be withheld with respect to the Restricted Shares.  If the
Participant shall fail to make such payment, the Company shall, to the extent
permitted by law, have the right to deduct from any payment of any kind
otherwise due to the Participant any federal, state or local taxes of any kind
required by law to be withheld with respect to the Restricted Shares, as well as
the rights set forth in Section 8 hereof.  The Participant acknowledges that it
is the Participant’s sole responsibility, and not the Company’s, to file timely
and properly the election under Section 83(b) of the Code and any corresponding
provisions of state tax laws if the Participant elects to make such election,
and the Participant agrees to timely provide the Company with a copy of any such
election.

 

10.           Legend.  The Company may at any time place legends referencing any
applicable federal, state or foreign securities law restrictions on all
certificates representing Restricted Shares issued pursuant to this Agreement. 
The Participant shall, at the request of the Company, promptly present to the
Company any and all certificates representing Restricted Shares acquired
pursuant to this Agreement in the possession of the Participant in order to
carry out the provisions of this Section 10.

 

3

--------------------------------------------------------------------------------


 

11.           Securities Representations.  This Agreement is being entered into
by the Company in reliance upon the following express representations and
warranties of the Participant.  The Participant hereby acknowledges, represents
and warrants that:

 

(a)           The Participant has been advised that the Participant may be an
“affiliate” within the meaning of Rule 144 under the Securities Act and in this
connection the Company is relying in part on the Participant’s representations
set forth in this Section 11.

 

(b)           If the Participant is deemed an affiliate within the meaning of
Rule 144 of the Securities Act, the Restricted Shares must be held indefinitely
unless an exemption from any applicable resale restrictions is available or the
Company files an additional registration statement (or a “re-offer prospectus”)
with regard to the Restricted Shares and the Company is under no obligation to
register the Restricted Shares (or to file a “re-offer prospectus”).

 

(c)           If the Participant is deemed an affiliate within the meaning of
Rule 144 of the Securities Act, the Participant understands that (i) the
exemption from registration under Rule 144 will not be available unless (A) a
public trading market then exists for the Shares, (B) adequate information
concerning the Company is then available to the public, and (C) other terms and
conditions of Rule 144 or any exemption therefrom are complied with, and
(ii) any sale of the Shares may be made only in limited amounts in accordance
with the terms and conditions of Rule 144 or any exemption therefrom.

 

12.           Entire Agreement; Amendment.  This Agreement, together with the
Plan and the Employment Agreement, contains the entire agreement between the
parties hereto with respect to the subject matter contained herein, and
supersedes all prior agreements or prior understandings, whether written or
oral, between the parties relating to such subject matter.  The Committee shall
have the right, in its sole discretion, to modify or amend this Agreement from
time to time in accordance with and as provided in the Plan.  This Agreement may
also be modified or amended by a writing signed by both the Company and the
Participant.  The Company shall give written notice to the Participant of any
such modification or amendment of this Agreement as soon as practicable after
the adoption thereof.

 

13.           Notices.  Any notice hereunder by the Participant shall be given
to the Company in writing and such notice shall be deemed duly given only upon
receipt thereof by the General Counsel of the Company.  Any notice hereunder by
the Company shall be given to the Participant in writing and such notice shall
be deemed duly given only upon receipt thereof at such address as the
Participant may have on file with the Company.

 

14.           No Right to Employment.  Any questions as to whether and when
there has been a Termination and the cause of such Termination shall be
determined in the sole discretion of the Committee.  Nothing in this Agreement
shall interfere with or limit in any way the right of the Company, its
Subsidiaries or its Affiliates to terminate the Participant’s employment or
service at any time, for any reason and with or without Cause.

 

15.           Transfer of Personal Data.  The Participant authorizes, agrees and
unambiguously consents to the transmission by the Company (or any Subsidiary) of
any personal data information related to the Restricted Shares awarded under
this Agreement for legitimate

 

4

--------------------------------------------------------------------------------


 

business purposes (including, without limitation, the administration of the
Plan).  This authorization and consent is freely given by the Participant.

 

16.           Compliance with Laws.  The grant of Restricted Shares or
unrestricted Shares pursuant to this Agreement shall be subject to, and shall
comply with, any applicable requirements of any foreign and U.S. federal and
state securities laws, rules and regulations (including, without limitation, the
provisions of the Securities Act of 1933, as amended, the Exchange Act and in
each case any respective rules and regulations promulgated thereunder) and any
other law, rule, regulation or exchange requirement applicable thereto.  The
Company shall not be obligated to issue the Restricted Shares or any Shares
pursuant to this Agreement if any such issuance would violate any such
requirements.

 

17.           Binding Agreement; Assignment.  This Agreement shall inure to the
benefit of, be binding upon, and be enforceable by the Company and its
successors and assigns.  The Participant shall not assign (except in accordance
with Section 3 hereof) any part of this Agreement without the prior express
written consent of the Company.

 

18.           Headings.  The titles and headings of the various sections of this
Agreement have been inserted for convenience of reference only and shall not be
deemed to be a part of this Agreement.

 

19.           Counterparts.  This Agreement may be executed in one or more
counterparts, each of which shall be deemed to be an original, but all of which
shall constitute one and the same instrument.

 

20.           Further Assurances.  Each party hereto shall do and perform (or
shall cause to be done and performed) all such further acts and shall execute
and deliver all such other agreements, certificates, instruments and documents
as either party hereto reasonably may request in order to carry out the intent
and accomplish the purposes of this Agreement and the Plan and the consummation
of the transactions contemplated thereunder.

 

21.           Severability.  The invalidity or unenforceability of any
provisions of this Agreement in any jurisdiction shall not affect the validity,
legality or enforceability of the remainder of this Agreement in such
jurisdiction or the validity, legality or enforceability of any provision of
this Agreement in any other jurisdiction, it being intended that all rights and
obligations of the parties hereunder shall be enforceable to the fullest extent
permitted by law.

 

22.           Acquired Rights.  The Participant acknowledges and agrees that:
(a) the Company may terminate or amend the Plan at any time; (b) the Award of
Restricted Shares made under this Agreement is completely independent of any
other award or grant and is made at the sole discretion of the Company; (c) no
past grants or awards (including, without limitation, the Restricted Shares
awarded hereunder) give the Participant any right to any grants or awards in the
future whatsoever; and (d) any benefits granted under this Agreement are not
part of the Participant’s ordinary salary, and shall not be considered as part
of such salary in the event of severance, redundancy or resignation.

 

*  *  *  *  *

 

5

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date first written above.

 

 

SIX FLAGS ENTERTAINMENT CORPORATION

 

 

 

 

 

By:

/s/ Usman Nabi

 

 

 

 

Name:

Usman Nabi

 

 

 

 

Title:

Chairman

 

 

 

 

 

PARTICIPANT

 

 

 

 

 

/s/ James Reid-Anderson

 

 

 

Name:

James Reid-Anderson

 

6

--------------------------------------------------------------------------------